              Case: 1:20-cv-00701-PAB Doc #: 4 Filed: 04/27/20 1 of 2. PageID #: 29


AO 399(01/09) Waiver ofthe Service ofSummons



                                     United States District Court
                                                                      for the
                                                         Northern District of Ohio


                      BESSIE CONNER
                             Plaintiff
                                V.                                              Civil Action No. 1:20-CV-00701-PAB
      CONSUMER SUPPORT SERVICES. INC.
                            Defendant


                                           WAIVER OF THE SERVICE OF SUMMONS

To; Paul Jackson
            (Name ofthe plaintiffs attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of retuming one signed copy ofthe form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from              04/06/2020              ,the date when this request was sent(or 90 days if it was sent outside the
United States). IfI fail to do so, a default judgment will be entered against me or the entity I represent.

Date:         04/27/2020                                                                               /s/PaulL. Jackson
                                                                                          Signature ofthe attorney or unrepresented party

             Consumer Support Services, Inc.                                                             Paul L. Jackson
        Printed name ofparty waiving service ofsummons                                                      Printed name
                                                                                                       Roetzel & Andress
                                                                                                     222 South Main Street
                                                                                                        Akron, OH 44308
                                                                                                               Address

                                                                                                      pjackson@ralaw.com
                                                                                                           E-mail address

                                                                                                         (330)849-6657
                                                                                                          Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule4ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver ofservice guested by a plaintifflocated in
the United States will be required to pay the expenses ofservice, unless the defendant shows good cause for the failure.
          "Good cause*'does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue,or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
          Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a sutmnons or ofservice.

          If you waive service,then you must,within the time specified on the waiver form,serve an answer or a motion under Rule 12on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.
       Case: 1:20-cv-00701-PAB Doc #: 4 Filed: 04/27/20 2 of 2. PageID #: 30



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of April, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties who have made an appearance by operation
of the Court’s electronic filing system and those parties may access the filing through the Court’s
system.

                                                       /s/ Joshua B. Fuchs
